Citation Nr: 1334495	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-23 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an Arnold-Chiari malfunction with syringomyelia.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977 and from May 1979 to October 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Huntington, West Virginia.  Jurisdiction of the Veteran's claims file has been transferred to the VA RO located in Atlanta, Georgia.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with her claims file.

Although the RO did not certify the issue of entitlement to a total disability rating based on individual unemployability for appeal, the undersigned Veterans Law Judge determined that she perfected an appeal on that issue since that claim is solely based on her claim of entitlement to service connection for an Arnold-Chiari malfunction with syringomyelia.  Therefore, the issues are as stated on the title page.  Hearing transcript, page 2.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that on her separation examination she reported a history of intermittent frequent or severe headaches.  There is medical evidence suggesting that the Arnold-Chiari malfunction with syringomyelia may be related to active service.  The Veteran has not received a VA examination addressing the etiology of the Arnold-Chiari malfunction with syringomyelia, and such an examination is necessary.

The Veteran testified that she is currently receiving VA medical treatment.  Hearing transcript, pages 11-12.  The RO last obtained treatment records from the Atlanta VA Medical Center in July 2009. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Atlanta VA Medical Center since July 2009.  

2.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of an Arnold-Chiari malfunction with syringomyelia.  The claims folder should be provided to the examiner for review in conjunction with the examination.  The examiner should note that the Veteran in January 1988 claimed that she suffered a head injury in February 1976 during her first period of active service, but in April 2007 appeared to deny ever having a head injury.  The examiner should obtain from the claimant a complete history directly from the Veteran in order to reconcile her history of head injury and/or headaches in service.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

a.)  Is the Veteran's Arnold-Chiari malfunction a congenital disease, congenital defect, or the result of injury?  

b.)  Is the Veteran's syringomyelia a congenital disease, congenital defect, or the result of injury?

In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

c.)  If the examiner determines that the Arnold-Chiari malfunction is a disease or injury, the following opinion should be provided:

Did the Veteran's Arnold-Chiari malfunction clearly and unmistakably exist prior to her active service and clearly and unmistakably undergo no permanent increase in severity as a result of her military service, to include as a result of any currently reported head injury and her history of headaches and behavioral problems in service?  In that regard, the examiner may consider any permanent increase in severity that occurred either during reserve or active duty as related to military service. 

d.)  If the examiner determines that the syringomyelia is a disease or injury, the following opinion should be provided:

Did the Veteran's syringomyelia clearly and unmistakably exist prior to her active service and clearly and unmistakably undergo no permanent increase in severity as a result of her military service, to include as a result of currently reported head injury and her history of headaches and behavioral problems in service?  In that regard, the examiner may consider any permanent increase in severity that occurred either during reserve or active duty as related to military service.

e.)  If the examiner determines that the Arnold-Chiari malfunction is a defect, the following opinion should be provided:

Is there a 50 percent or better probability that the Veteran developed superimposed pathology in service?

f.)  If the examiner determines that the syringomyelia is a defect, the following opinion should be provided:

Is there a 50 percent or better probability that the Veteran developed superimposed pathology in service?
 
g.)  If the examiner determines that there is not clear and unmistakable evidence that the Arnold-Chiari malfunction existed prior to her active service, the following opinion should be provided:

Is there a 50 percent or better probability that the Veteran's Arnold-Chiari malfunction is related to her military service, to include as a result of any currently reported head injury and her history of headaches and behavioral problems in service?

h.)  If the examiner determines that there is not clear and unmistakable evidence that the syringomyelia existed prior to her active service, the following opinion should be provided:

Is there a 50 percent or better probability that the Veteran's syringomyelia is related to her military service, to include as a result of any currently reported head injury and her history of headaches and behavioral problems in service?

3.  Then, readjudicate the Veteran's claim of entitlement to service connection for an Arnold-Chiari malfunction with syringomyelia.  If service connection is granted for either an Arnold-Chiari malfunction or syringomyelia, undertake any additional necessary development as to the claim of entitlement to a total disability rating based on individual unemployability.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


